Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detail Action
This office action is in response to the application filed on 10/28/2019.
Claims 1-31 are pending.
Priority
The priority date considered for this application is 11/20/2013.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10440114. Although the claims at issue are not identical, they are not patentably distinct from each other.  See limitation comparison table below.

Instant Application 
Patent # 10440114
1. A method for cloud access, the method comprising:
 receiving, at one or more computers, programmer input in a programming language, the programmer input including i) a 



evaluating, at one or more computers, the programmer input to determine that the electronic object is to be retrieved from the network-accessible storage; and 

retrieving, by one or more computers, one of i) the electronic object, or ii) an evaluation of the electronic object.

comprising: 
receiving, at one or more processors, programmer input in a 
programming language, the programmer input for retrieving data from a 
user-created electronic storage object that is accessible via a network, the 
programmer input including i) a built-in function of a computational 
application, the built-in function corresponding to retrieving data from 
electronic storage objects, and ii) a first parameter specifying the electronic 
storage object from which data is to be retrieved, wherein the programmer input 
is received in a document, and the computational application is configured to 
i) evaluate built-in functions of the computational application within the 
document, and ii) perform data processing operations on data in the document;  
and 

evaluating, at one or more processors, the programmer input with the 
computational application to generate one or more messages corresponding to 
requests for a server to retrieve data from the electronic storage object;  
sending, with one or more processors, the one or more messages to cause the 
server to retrieve data from the electronic storage object;  receive, at the 
one or more processors, data retrieved from the electronic storage object by 
the server;  and making the retrieved data, with the one or more processors, 
available in the document for processing by the computational application, 
wherein the retrieved data is in a format recognized by the computational 
application.

Claim 9 is corresponding system claim of claim 1.







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-16 recites the limitation "the retrieved electronic object” in “the one of i) the retrieved electronic object ".  There is insufficient antecedent basis for this limitation in the claim. Though there is prior mentioning of retrieving electron object(s), however there is no specific recitation of retrieved electronic object.  Further, an attempt for retrieving electronic object(s) may fail and does not guarantee a retrieved electronic object(s). Claims 9 and 15 similarly recite(s) the limitation of “the retrieved electronic object” and have similar deficiency. Claim 8 depends on claim 7 and inherit the limitation as well as deficiency of claim 7 and is rejected for similar reason.  Claim 16 depends on claim 15 and inherits the limitation as well as deficiency of claim 15 and is rejected for similar reason.  Claims 10-16 depend on claim 9 and inherit the limitation as well as deficiency of claim 9 and are rejected for similar reason.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 7-9, 11-12, 15-17, 23-25, and 30-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker et al.(Parker, 2008/0059889).

Per claim 1, 
Parker discloses
receiving, at one or more computers, programmer input in a programming language, the programmer input including ([0056], see Viewer 4 execute received preprogrammed  ActionScript functions. A client-side scripting language. )
 i) a built-in function corresponding to retrieving electronic objects from network-accessible storage, (see invoke view address function (ActionScript function) , [0077], see data transferred via network corresponding to cloud access.) and
 ii) a parameter indicating an electronic object; ([0073], see entered address as a parameter for such indication)
evaluating, at one or more computers, the programmer input to determine that the electronic object is to be retrieved from the network-accessible storage;([0073], see retrieves the latitude/longitude information,  )  and 
retrieving, by one or more computers, one of i) the electronic object, or ii) an evaluation of the electronic object. ;([0073], see retrieves the latitude/longitude information  )  

Per claim 3, the rejection of claim 1 is incorporated;
 Parker discloses
wherein the electronic object comprises data.( [0073], see retrieves the latitude/longitude information)

Per claim 4, the rejection of claim 1 is incorporated;
Parker discloses
the programmer input is first programmer input;([0056], preprogrammed ActionScript function as a first programmer input, in any case the programmer input can be considered a first programmer input or 4th programmer input, for sake of argument)
 the electronic object comprises second programmer input.( ([0073], see entered address as a parameter, where at least the entered address is a second programmer input.)

Per claim 7, the rejection claim 1 is incorporated;
Parker discloses
 retrieving the one of i) the electronic object, or ii) the evaluation of the electronic object, (continue from rejection of claim 1 )  comprises, in response to evaluating the programmer input, sending, by the one or more computers, a message to a server via a network,  the message requesting the server to retrieve the electronic object from the network-accessible storage; and the one of i) the retrieved electronic object, or ii) an evaluation of the retrieved electronic object, is received from the server. ,(Fig. 10, [0058], see SQL via ActionScript function as a message to a server for retrieving object)Per claim 8, the rejection of claim 7,
Parker discloses
 wherein: the message includes the parameter indicating the electronic object. ([0073], see send xml to an outside web service, where the entered address is transmitted.)

Per claims 9, 11, 12, 15, and 16, they are cite corresponding limitations of claims 1, 3, 4, 7, 8, 9 and are rejected for similar reasons.

Per claim 17,
Parker discloses

 in response to an evaluation of programmer input in a programming language, the programmer input including i) a built-in function corresponding to retrieving electronic objects accessible on a network, and (see invoke view address function (ActionScript function) , [0077], see data transferred via network corresponding to cloud access.)  ii) a parameter indicating an electronic object to be retrieved,( ([0073], see entered address as a parameter for such indication)
 retrieving, by one or more computers, one the electronic object from network-accessible storage, (in response to the above, a server responds, [0073], see retrieves the latitude/longitude information,  ) and transmitting, by one or more computers, one of i) the electronic object, or ii) an evaluation of the electronic object, via a communication network. ;([0073], see retrieves the latitude/longitude information  )  

Per claim 23, the rejection of claim 17 is incorporated;
Parker discloses
 the programmer input is first programmer input;([0056], preprogrammed ActionScript function as a first programmer input, in any case the programmer input can be considered a first programmer input or 4th programmer input, for sake of argument)
 the electronic object comprises second programmer input.( ([0073], see entered address as a parameter, where at least the entered address is a second programmer input.)

Per claim 24, the rejection of claim 17 is incorporated;	
Parker discloses
 further comprising: evaluating, at one or more computers, the programmer input in the programming language.([0056], see ActionScript similar to JavaScript. Therefore, it is interpreted and is considered as evaluated in the script.)

Per claims 25, 30, 31, see rejections of claim 17, 23, 24.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 10, 14, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al.(Parker, 2008/0059889) in view of Khosravy (2011/0225107).

Per claim 2,
Parker does not specifically disclose
wherein the parameter that indicates the electronic object comprises a universal resource identifier.
However, Khosravy discloses
wherein the parameter that indicates the electronic object comprises a universal resource identifier (URI) corresponding to the electronic object. ([0008], see programmatic access via query using URI)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Khosravy into the teachings of Parker to include the limitation disclosed by Khosravy.  The modification would be Khosravy([0008]).

Per claim 6, rejection of claim 1 is incorporated;

Parker does not specifically disclose
wherein the electronic object comprises a web page.

However, Khosravy discloses
wherein the electronic object comprises a web page. ([0008], see programmatic access via query using URI, [0095], querying data as in traditional web site. [0096] using universal resource identifier)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Khosravy into the teachings of Parker to include the limitation disclosed by Khosravy.  The modification would be obvious to one of ordinary skill in the art to want to parameter semantic describing the data set be adaptive for future changes so the program on the client side not require modification if the content on the sever changes as suggested by Khosravy([0008]).

Per claims 10 and 14, they recite corresponding limitations of claims 2 and 6 and are rejected for similar reasons.



Parker does not specifically disclose
the parameter indicates the electronic object to be retrieved comprises a universal resource identifier (URI) corresponding to the electronic object.
However, Khosravy discloses
the parameter indicates the electronic object to be retrieved comprises a universal resource identifier (URI) corresponding to the electronic object. (URI) corresponding to the electronic object. ([0008], see programmatic access via query using URI)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Khosravy into the teachings of Parker to include the limitation disclosed by Khosravy.  The modification would be obvious to one of ordinary skill in the art to want to parameter semantic describing the data set be adaptive for future changes so the program on the client side not require modification if the content on the sever changes as suggested by Khosravy([0008]).



	
Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al.(Parker, 2008/0059889) in view of Kodama et al. (Kodama, 2010/0228798).

Per claim 5, rejection of claim 1 is incorporated;

Parker does not specifically disclose
wherein the electronic object comprises a file.

However, Kodama discloses
wherein the electronic object comprises a file. [0075], see get file function with file name as parameter)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Kodama into the teachings of Parker to include the limitation disclosed by Kodama.  The modification would be obvious to one of ordinary skill in the art to want to access a file on a remote server  as suggested by Kodama ([0005]).

Claim 13 recites corresponding limitation of claim 5 and is rejected for similar reason.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHILIP WANG/Primary Examiner, Art Unit 2199